DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, filed 12/10/21, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendment to claim 6 resolves the issues.
Therefore, the 112(b) rejection of claim 6 has been withdrawn. 
Claims 11 and 12 have been canceled.
Therefore the 112(d) rejection of claims 11 and 12 is moot.
Claims 10-12 have been canceled. 
Therefore, the 102(a)(1) rejection of claims 10 and 11 as anticipated by Zhang is moot. 
The 102(a)(1) rejection of claims 10-12 as anticipated by Zheng is moot. 
The 102(a)(1) rejection of claims 10-12 as anticipated by Kumari is also moot. 

Applicant’s arguments, see page 5, filed 12/10/21, with respect to the 103 rejection over Zheng, have been fully considered and are persuasive.  The newly amended claims require tape casting which is not taught or suggested by Zheng. 
Therefore, the 103 rejection of claims 1-6 and obvious over Zheng has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is “Dielectric and magnetic properties of bulk and layered tape cast CoFe2O4-Pb(Fe1/2 Ta1/2)O3 composites” by Kulawik et al. (hereinafter Kulawik). Kulawik teaches a magnetoelectric composite comprising a piezoelectric material and a magnetostrictive material that is tape cast. However, the composite does not have 0-3 connectivity. The piezoelectric material and magnetostrictive materials are tape cast as separate layers and subsequently laminated to form the composite.
Regarding claim 9, the closest prior art is Zheng. Zheng teaches a method of making a magnetoelectric composite via a similar preliminary heating step, followed by firing at an overlapping temperature.  However, Zheng fires for 1 hour. The instant claim requires 2 to15 hours.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734